Exhibit 10.8

SEVENTH AMENDMENT

THIS SEVENTH AMENDMENT (this “Amendment”) dated as of May 21, 2015 to the Credit
Agreement referenced below is by and among CACI International Inc, a Delaware
corporation (the “Borrower”), the Guarantors identified on the signature pages
hereto, the Lenders identified on the signature pages hereto and Bank of
America, N.A., in its capacity as Administrative Agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement dated as of October 21, 2010 among the
Borrower, the Guarantors identified therein, the Lenders identified therein and
the Administrative Agent (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”); and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Required Lenders have agreed to the requested modifications to
the Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended hereby).

2. Amendment. The Credit Agreement is hereby amended by amending and restating
clause (b) of the definition of “Change of Control” to read as follows:

“(b) during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.”

3. Conditions Precedent. This Amendment shall become effective as of the date
hereof upon receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Loan Parties, the Required Lenders and the
Administrative Agent.

4. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.



--------------------------------------------------------------------------------

5. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that:

(a) The execution, delivery and performance by each Loan Party of this Amendment
and the Credit Agreement as amended hereby have been duly authorized by all
necessary corporate or other organizational action, and do not (i) contravene
the terms of any of such Person’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (B) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (iii) violate any material Law.

(b) This Amendment has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable against the Loan Parties in accordance with its terms, except (i) as
enforceability may be limited by applicable Debtor Relief Laws, by fraudulent
conveyance laws or by equitable principles relating to enforceability, (ii) as
enforceability of the Liens granted under the Loan Documents may be limited by
anti-assignment provisions in contracts with Government Authorities that are not
rendered ineffective by applicable law and (iii) as enforceability may be
limited by the effect of foreign Laws, rules and regulations as they relate to
pledges, if any, of Equity Interests in Foreign Subsidiaries.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment or the Credit
Agreement as amended hereby other than (i) those that have already been obtained
and are in full force and effect, (ii) filings to perfect the Liens created by
the Collateral Document and (iii) approvals, consents, exemptions,
authorizations or other actions, notices or filings which are not material.

(d) After giving effect to this Amendment, (i) the representations and
warranties of each Loan Party contained in the Credit Agreement or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection therewith, are true and correct in all material respects
on and as of the date hereof, except to the extent that (A) such representations
and warranties specifically refer to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date, and (B) such representations and warranties are qualified
as to materiality, in which case they are true and correct in all respects as of
such date (or such earlier date), and (ii) no Default exists.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment and other transactions
contemplated hereby, (b) affirms all of its obligations under the Credit
Agreement (as amended hereby) and the other Loan Documents and (c) agrees that
this Amendment and all documents executed in connection herewith do not operate
to reduce or discharge such Loan Party’s obligations under the Loan Documents.

7. Reaffirmation of Security Interests. Each Loan Party (a) agrees that,
notwithstanding the effectiveness of this Amendment, the Security Agreement and
each of the other Collateral Documents continue to be in full force and effect
and are not impaired or adversely affected in any manner whatsoever,
(b) confirms its guaranty of the Obligations and its grant of a security
interest pursuant to the Collateral Documents in its assets that constitute
Collateral as collateral therefor, all as provided in the Loan Documents as
originally executed and (c) acknowledges that such guaranty and grant continues
in full force and effect in respect of, and to secure, the Obligations under the
Credit Agreement and the other Loan Documents.

 

2



--------------------------------------------------------------------------------

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

10. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed as of the date first above written.

 

BORROWER: CACI INTERNATIONAL INC, a Delaware corporation By:

/s/ Thomas A. Mutryn

Name: Thomas A. Mutryn Title: Executive Vice President, Chief Financial Officer
& Treasurer GUARANTORS: CACI PRODUCTS COMPANY, a Delaware corporation CACI
PRODUCTS COMPANY CALIFORNIA, a California corporation CACI, INC. - FEDERAL, a
Delaware corporation CACI, INC. - COMMERCIAL, a Delaware corporation CACI
TECHNOLOGIES, INC., a Virginia corporation CACI DYNAMIC SYSTEMS, INC., a
Virginia corporation CACI PREMIER TECHNOLOGY, INC., a Delaware corporation CACI
MTL SYSTEMS, INC., a Delaware corporation CACI-CMS INFORMATION SYSTEMS, INC, a
Virginia corporation CACI ENTERPRISE SOLUTIONS, INC., a Delaware corporation
R.M. VREDENBURG & CO, a Virginia corporation CACI-WGI, INC., a Delaware
corporation CACI SECURED TRANSFORMATIONS, INC., a Florida corporation CACI-NSR,
INC., a Delaware corporation CACI TECHNOLOGY INSIGHTS, INC., a Virginia
corporation CACI-ATHENA, INC., a Delaware corporation BUSINESS DEFENSE AND
SECURITY CORPORATION, a Virginia corporation CACI-ISS, INC., a Delaware
corporation CACI-SYSTEMWARE INC., a California corporation APPLIED SYSTEMS
RESEARCH, INC., a Virginia corporation TECHNIGRAPHICS, INC., an Ohio corporation
PANGIA TECHNOLOGIES, LLC, a Nevada limited liability company DELTA SOLUTIONS AND
TECHNOLOGIES, INC. a Virginia corporation CACI-APG, LLC, a Virginia limited
liability company PARADIGM SOLUTIONS CORPORATION, a Maryland corporation TRINITY
INFORMATION MANAGEMENT SERVICES, INC., a Nevada corporation EMERGINT
TECHNOLOGIES, INC., a Georgia corporation IDL SOLUTIONS, INC., a Wisconsin
corporation SIX3 SYSTEMS, INC., a Delaware corporation SIX3 SYSTEMS HOLDINGS II,
INC., a Delaware corporation SIX3 ENTERPRISE SYSTEMS, LLC, a Maryland limited
liability company SIX3 ADVANCED SYSTEMS, INC., a Virginia corporation SIX3
INTELLIGENCE SOLUTIONS, INC., a Virginia corporation TICOM GEOMATICS, INC., a
Texas corporation By:

/s/ Thomas A. Mutryn

Name: Thomas A. Mutryn Title: Executive Vice President, Chief Financial Officer
& Treasurer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent

By:

/s/ Roberto Salazar

Name: Roberto Salazar Title: Vice President



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
By:

/s/ Michael J. Radcliffe

Name: Michael J. Radcliffe Title: Senior Vice President JPMORGAN CHASE BANK,
N.A. By:

/s/ Anthony Galea

Name: Anthony Galea Title: Vice President SUNTRUST BANK By:

/s/ David Simpson

Name: David Simpson Title: Director WELLS FARGO BANK, NATIONAL ASSOCIATION By:

/s/ Caroline B. Olzinski

Name: Caroline B. Olzinski Title: Vice President PNC BANK, NATIONAL ASSOCIATION
By:

/s/ Crissola Kennedy Talsania

Name: Crissola Kennedy Talsania Title: Vice President ROYAL BANK OF CANADA By:

/s/ Richard C. Smith

Name: Richard C. Smith Title: Authorized Signatory BARCLAYS BANK PLC By:

/s/ Christine Aharonian

Name: Christine Aharonian Title: Vice President REGIONS BANK By:

/s/ Gregory H. Jones

Name: Gregory H. Jones Title: Senior Vice President



--------------------------------------------------------------------------------

THE BANK OF TOKYO MITSUBISHI UFJ, LTD. By:

/s/ Maria Iarriccio

Name: Maria Iarriccio Title: Director FIFTH THIRD BANK By:

/s/ Douglas T. Brown

Name: Douglas T. Brown Title: Senior Vice President GOLDMAN SACHS BANK USA By:

/s/ Jamie Minieri

Name: Jamie Minieri Title: Authorized Signatory SYNOVUS BANK By:

/s/ Matthew McKee

Name: Matthew McKee Title: Corporate Banker MANUFACTURERS BANK By:

/s/ Charles Jou

Name: Charles Jou Title: Vice President TD BANK, N.A. By:

/s/ Brian Haggerty

Name: Brian Haggerty Title: Vice President CAPITAL ONE NATIONAL ASSOCIATION By:

/s/ Joseph C. Costa

Name: Joseph C. Costa Title: Senior Vice President



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY By:

/s/ John K. Perez

Name: John K. Perez Title: Senior Vice President CITIZENS BANK OF PENNSYLVANIA
By:

/s/ Peggy Sanders

Name: Peggy Sanders Title: Senior Vice President THE NORTHERN TRUST COMPANY By:

/s/ Joshua Metcalf

Name: Joshua Metcalf Title: Officer FIRST COMMONWEALTH BANK By:

/s/ Mark A. Woleslagle

Name: Mark A. Woleslagle Title: Corporate Banking Associate, AVP SUMITOMO MITSUI
BANKING CORPORATION, NEW YORK By:

/s/ David W. Kee

Name: David W. Kee Title: Managing Director STIFEL BANK & TRUST By:

/s/ Suzanne Agin

Name: Suzanne Agin Title: Vice President XENITH BANK By:

/s/ M.C. O’Grady

Name: M.C. O’Grady Title: Senior Vice President